          Case
AO 245B (Rev.       3:20-cr-01181-RBM
              02/08/2019) Judgment in a Criminal Pe   Document
                                                      Case (Modified) 34 Filed 05/12/20 PageID.161 Page 1 of 1                           Page I oft



                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November I, 1987)
                                          v.

                        Omar Perez-Medina                                    Case Number: 3:20-cr-1181


                                                                             Defendant's Attorney


REGISTRATION NO. 74568065
                                                                                                              F!l_EQ
THE DEFENDANT:                                                                                                  MAY 122020
 IZl pleaded guilty to count( s) _.:1::_o.::..:f:....:I=n::.:fo:::..::.rm-==a..:..::ti..::..:on=--------------l--,,.;~=----.......it---
                                                                                                     U:: ''I~ us D,"": ,, o
 D was found guilty to count(s)
                                                                                                                            I_   :   ,


                                                                                               SOUTHUiN Disn-frc 1 c), -;
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325(a)(l)                       Improper Attempted Entry by an Alien (Misdemeanor)                         1

 D The defendant has been found not guilty on count(s)
                                                                      -------------------
 IZI Count(s) 1 of Complaint                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             /
                                 ~-<flME SERVED
                                  -,._
                                                                        •   - - - - - - - - - - days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, - ~ - - - - - - - charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                    Tuesday, May 12, 2020
                                                                    Date of Imposition of Sentence


Received~~                               ;;:1/c,_,,YL,7
             DUSM
                                                                    ~~GRO
                                                                    UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       3:20-cr-1181
